UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 01-20735
                           Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                versus

                           PORTER LEE BUSH,

                                                Defendant-Appellant.

________________________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                        (H-00-CR-520-ALL)
________________________________________________________________
                         October 2, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Porter Lee Bush appeals his conviction and sentence for being

a felon in possession of a firearm, in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2).    First, he challenges the denial of his

motion to dismiss the indictment, claiming that, under United

States v. Lopez, 514 U.S. 549 (1995), the Commerce Clause does not

authorize federal courts to prosecute strictly local crimes. Lopez




     *
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
struck down 18 U.S.C. § 922(q), which criminalized possession of a

firearm while in a school zone.

     The denial of a motion to dismiss the indictment is reviewed

de novo.     United States v. Wilson, 249 F.3d 366, 371 (5th Cir.

2001).       Our    court    has       “repeatedly    emphasized      that   the

constitutionality of § 922(g)(1) is not open to question....

Indeed, this court has expressly stated that ‘neither the holding

in Lopez nor the reasons given therefor constitutionally invalidate

§ 922(g)(1)’”.      United States v. De Leon, 170 F.3d 494, 499 (5th

Cir.) (quoting United States v. Rawls, 85 F.3d 240, 242 (5th Cir.

1996), cert. denied, 528 U.S. 863 (1999)).

         Bush also cites United States v. Bass, 404 U.S. 336, 337

(1971), which interpreted former 18 U.S.C. § 1202(a) (crime for a

felon to receive, possess, or transport any firearm “in commerce or

affecting    commerce”).         The   Court    interpreted   the   possession

component of the statute to require its own nexus to interstate

commerce because the statute was ambiguous and because Congress had

not clearly conveyed its intention to change the federal-state

balance.      Id.    at   349.     Lopez     distinguished    Bass,    however,

concluding that § 922(q) had no express jurisdictional element that

would require an explicit connection with, or effect on, interstate

commerce.    Lopez, 514 U.S. at 562.           Thus, Bush’s reliance on Bass

is misplaced.       The district court did not err by denying Bush’s

motion to dismiss.


                                         2
      Next, Bush challenges the denial of his motion for a judgment

of acquittal.      He claims the evidence was insufficient to show a

“substantial effect” on interstate commerce because it showed

nothing more than mere local possession of the firearm.

      The denial of a motion for a judgment of acquittal is reviewed

de novo.     United States v. Guerrero, 234 F.3d 259, 261 (5th Cir.

2000), cert. denied, 532 U.S. 1074 (2001).                 We will affirm if the

evidence   is    such   that   a    rational    trier      of   fact    could    have

reasonably found the requisite elements of the offense beyond a

reasonable doubt.       Id. at 262.

      Our court does not interpret Lopez to require that the firearm

must have had a “substantial effect” on interstate commerce.                        If

the   firearm     previously       traveled    in    interstate        commerce,    §

922(g)(1)’s “in or affecting [interstate] commerce” element is

satisfied.      Rawls, 85 F.3d at 242.

      We also reject Bush’s assertion that the testimony of the

firearms expert was insufficient to establish an interstate nexus.

The   Government     presented      testimony       that    established     Binelli

firearms were made in Italy and were imported to the United States

to Maryland, but not Texas. Accordingly, the jury could reasonably

have inferred that, because Bush possessed a Binelli firearm, it

traveled   in     interstate     commerce.          His    contention     that     the

Government was required to show he transported or purchased the

weapon is without merit.         Rawls, 85 F.3d at 242.



                                        3
     Finally, Bush claims the district court should not have

concluded that his prior state conviction for the unauthorized use

of a motor vehicle was a “crime of violence” under U.S.S.G.

§ 4B1.2.    We review the district court’s application of the

Sentencing Guidelines de novo.       E.g., United States v. Charles,

___ F.3d ___, 2002 WL 1764147 at *2 (5th Cir. 31 July 2002) (en

banc).

     The district court relied on United States v. Jackson, 220
F.3d 635, 639 (5th Cir. 2000), cert. denied, 532 U.S. 988 (2001),

binding precedent at the time Bush was sentenced, to determine that

Bush’s prior state conviction was a crime of violence.   Our en banc

court in Charles overruled Jackson, holding that the crime at issue

in Charles (simple motor vehicle theft) “is a crime of violence

under § 4B1.2(a)(2) only if, from the face of the indictment, the

crime charged or the conduct charged presents a serious potential

risk of injury to a person”.   2002 WL 1764147 at *3.

     The charging instrument for Bush’s unauthorized use conviction

is not in the record. In these circumstances, we remand to the

district court for resentencing so that it may “make the required

determination whether the conduct set forth in the count of which

the defendant was convicted ‘presents a serious potential risk of

physical injury to another’”. United States v. Turner, 2002 WL
31002622 at *2 (quoting Charles at *3)




                                 4
     Therefore, we AFFIRM Bush’s conviction; VACATE his sentence;

and REMAND to the district court for resentencing in the light of

Charles.

               AFFIRMED IN PART; VACATED IN PART; AND REMANDED




                                5